Case 5:19-cv-01200-RSWL-LAL Document 25 Filed 09/24/20 Page 1 of 1 Page ID #:5095




   1
   2
   3
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   DAVID OLVERA,                                    Case No. EDCV 19-1200-RSWL (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   CHRISTIAN PFEIFFER,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
  21
       DATED: September 24, 2020                     /s/RONALD S.W. LEW
                                                    ________________________________________
  22                                                HONORABLE RONALD S.W. LEW
                                                    UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28
